Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123685 Page 1 of 8




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                              UNITED STATES DISTRICT COURT
17                           SOUTHERN DISTRICT OF CALIFORNIA
18   IN RE:                                     No. 3:17-CV-0108-GPC-MDD
19   QUALCOMM LITIGATION                        QUALCOMM INCORPORATED’S
                                                RESPONSE IN FURTHER
20                                              SUPPORT OF ITS OBJECTIONS
                                                TO APRIL 16 DEPOSITION
21                                              DESIGNATIONS AND RELATED
                                                EXHIBITS
22
                                                Judge:       Hon. Gonzalo P. Curiel
23
24
25
26
27
28
     QUALCOMM’S OBJECTIONS TO APRIL 16                             Case No. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123686 Page 2 of 8




1                                           INTRODUCTION
2          Qualcomm Incorporated (“Qualcomm”) respectfully submits this response in
3    Further Support of Its Objections to April 16 Deposition Designations and Related
4    Exhibits, which were lodged with the Court earlier this evening.
5          In accordance with the Court’s Order Approving Stipulated Trial Management
6    Agreements (ECF 1149), the parties met and conferred regarding their respective
7    objections to proposed deposition designations and the related exhibits on the night of
8    April 14, 2019. The parties’ efforts to resolve those objections were unsuccessful, which
9    resulted in the joint lodging of numerous objections for each video and exhibit. In light
10   of the Court’s comments this afternoon, Qualcomm has re-reviewed its objections in an
11   attempt to narrow them and provide the Court with a more focused set of the most critical
12   objections. Accordingly, although many of Apple’s designations and related exhibits are
13   improper, Qualcomm hereby narrows its objections with respect Ira Blumberg, Kevin
14   Constantine and Todd Madderom as follows.1
15
      I.   Ira Blumberg (Lenovo)
16
               a. Deposition Designation Objections: Many of Apple’s proposed
17
     designations from Mr. Blumberg’s deposition attempt to present the jury with improper
18
     legal conclusions or expert testimony that would supplant the role of the jury. Apple also
19
     attempts to use Mr. Blumberg to put into evidence inadmissible hearsay, such as
20
     statements of witnesses not before the court or documents created by others. The
21
     portions of the transcript relevant to Qualcomm’s narrowed objections are included in the
22
     attached Exhibit 1.2
23
24
25     1
          The parties’ April 16 Trial Day lodging also included objections for designations and
26   exhibits with respect to the depositions of John Grubbs and Arthur Lee Hill. Although
     Qualcomm understands those designations are more likely to be played on April 17,
27   Qualcomm also expects the Court’s guidance on the narrowed objections here may assist
     the parties in resolving their objections as to those additional transcripts and exhibits.
28      2
          Consistent with the parties’ procedure for providing exhibits to the Court earlier
     today, Qualcomm will be lodging the referenced exhibits with the Court.
     QUALCOMM’S OBJECTIONS TO APRIL 16           -1-                CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123687 Page 3 of 8




1    Designations (Ex. 1) Reason for Objection
2    34:2-35:7                   This testimony concerns Mr. Blumberg’s assessment of
3    44:23-45:13                 whether any Qualcomm patents are substantially embodied
4                                by a modem chip (i.e., exhausted) and whether Qualcomm
5                                has committed “patent misuse”. Both are legal conclusions
6                                and even to the extent they were not, Mr. Blumberg’s
7                                testimony would have to be offered as an expert opinion
8                                pursuant to the requirements of Rule 702. It cannot be
9                                presented as lay opinion testimony. Moreover, Mr.
10                               Blumberg’s testimony is based, at least in part, on
11                               conversations with others, which is inadmissible hearsay.
12   130:23-132:7                Mr. Blumberg is asked his opinion as to the proper royalty
13   147:19-148:12               base for standard essential patents under FRAND and his
14                               interpretation of whether certain license agreements are
15                               FRAND. Those are legal conclusions, and even if not,
16                               would need to be the subject of expert testimony pursuant to
17                               Rule 702. It cannot be presented as lay opinion testimony.
18   157:21-158:4                Mr. Blumberg is asked to relate conversations he had with
19   158:21-159:10               others at Lenovo about their experiences with Qualcomm or
20   175:12-176:7                read into the record documents he did not create and could
21   214:20-215:5                not authenticate. Both are classic hearsay, which is
22                               inadmissible under Rule 802 and Apple has not even
23                               attempted to establish any exceptions.
24   229:15-230:7                Mr. Blumberg is asked to provide an expert opinion on the
25   234:20-236:2                impact of Qualcomm’s purported “leverage” on royalty rates,
26   272:25-272:17               the potential impact on royalty rates if there were changes to
27   280:6-281:3                 Qualcomm’s licensing practices and what licenses should or
28   281:15-283:1                should not be used as comparables to assess Qualcomm’s
     QUALCOMM’S OBJECTIONS TO APRIL 16              -2-                   CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123688 Page 4 of 8




1     Designations (Ex. 1) Reason for Objection
2                                royalty rates. All of that is, at best, improper expert
3                                testimony subject to Rule 702 and cannot be presented as lay
4                                opinion testimony.
5
6              b. Exhibit Objections / Redactions:
7          Objections: Qualcomm hereby withdraws its objections as to the exhibits Apple
8    seeks to introduce through the Blumberg designations, with one exception. PTX002776
9    is an email attaching a powerpoint presentation. (Ex. 2.) The document should be
10   excluded as hearsay. The designated testimony (166:15-167:1, (Ex. 1)) provides no basis
11   for admission of the document as a business record.
12         Redactions: Qualcomm believes certain redactions of references to regulatory
13   investigations are necessary in accordance with the Court’s order on Motion in Limine
14   No. 10. Those redactions apply to three of exhibits and are attached hereto (PTX002520
15   (Ex. 3); PTX002645 (Ex. 4); PTX002776 (Ex. 2)).
16
     II.   Kevin Constantine (Intel)
17
               a. Deposition Designation: The portions of Apple’s designations from Kevin
18
     Constantine’s deposition relevant to Qualcomm’s narrowed objections are included in the
19
     attached Exhibit 5.
20
21    Designations (Ex. 5) Reason for Objection
22    243:19-22                  Mr. Constantine testifies (in some cases, in response to
23    243:25-244:14              questions by Apple’s counsel) about what Apple employees
24    334:12-335:14              told him about Intel’s ability to satisfy Apple’s product
25    345:20-346:18              requirements. Mr. Constantine’s response is hearsay because
26    348:13-18                  he repeats what he claims Apple employees said.
27    348:20-349:7               Mr. Constantine admits that he could not know Apple’s
28                               decision-making process with respect to procurement, and
     QUALCOMM’S OBJECTIONS TO APRIL 16                -3-                 CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123689 Page 5 of 8




1    Designations (Ex. 5) Reason for Objection
2                                therefore he lacks foundation to speculate on it before the
3                                jury.
4
               b. Exhibit Objections:
5
     Exhibit and Implicated              Reason for Objection
6
     Designations
7
     PTX001506 (Ex. 6)                   In the top email in this chain, Mr. Constantine repeats
8
     330:14-23 (Ex. 5)                   the statements of Apple’s Chief Operating Officer,
9
     332:25-333:13 (Ex. 5)               Jeff Williams, and Apple employee Aaron Schafer,
10
                                         both of whom Apple and the CMs have disclosed they
11
                                         will call to testify in their own words. PTX001506
12
                                         includes emails written by others at Intel, including an
13
                                         instance of quintuple hearsay: (1) Mr. Constantine
14
                                         replies in a chain to (2) an email from another Intel
15
                                         employee explaining (3) what an Apple employee said
16
                                         (4) about what another Apple employee said (5) about
17
                                         a meeting with a third Intel employee. The document
18
                                         and associated testimony should be excluded.
19
     PTX01734 (Ex. 7)                    Mr. Constantine testifies regarding an email he sent to
20
     336:5-16 (Ex. 5)                    Intel employees about how he “interpreted” a sourcing
21
     337:12-338:17 (Ex. 5)               decision by Apple, and he admits he “can’t know for
22
                                         sure what that meant because this was an internal
23
                                         Apple decision.” Mr. Constantine either lacks
24
                                         personal knowledge to testify regarding Apple’s
25
                                         decision or he is repeating the statements of others at
26
                                         Apple. Neither is admissible.
27
28
     QUALCOMM’S OBJECTIONS TO APRIL 16                -4-                 CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123690 Page 6 of 8




1 III.     Todd Madderom (Motorola)
2          Qualcomm withdraws its objections to Apple’s proposed designations from Mr.
3    Madderom’s deposition and the exhibits Apple seeks to admit via Mr. Maddrom’s
4    testimony (PTX002412, PTX002540, PTX002895, PTX003083, PTX003110,
5    PTX003393).
6
7                                           CONCLUSION
8          For the foregoing reasons, Qualcomm respectfully asks the Court to preclude the
9    objectionable deposition designations and exhibits referenced above and apply the
10   proposed redactions.
11
12
     Dated: April 16, 2019                        Respectfully submitted,
13
14                                                By: /s/ Kelly V. O’Donnell

15                                                CRAVATH, SWAINE & MOORE LLP
                                                  Evan R. Chesler (pro hac vice)
16                                                (N.Y. Bar No. 1475722)
                                                  echesler@cravath.com
17                                                Keith R. Hummel (pro hac vice)
                                                  (N.Y. Bar No. 2430668)
18                                                khummel@cravath.com
                                                  Richard J. Stark (pro hac vice)
19                                                rstark@cravath.com
                                                  (N.Y. Bar No. 2472603)
20                                                Antony L. Ryan (pro hac vice)
                                                  (N.Y. Bar No. 2784817)
21                                                aryan@cravath.com
                                                  Gary A. Bornstein (pro hac vice)
22                                                (N.Y. Bar No. 2916815)
                                                  gbornstein@cravath.com
23                                                J. Wesley Earnhardt (pro hac vice)
                                                  (N.Y. Bar No. 4331609)
24                                                wearnhardt@cravath.com
                                                  Yonatan Even (pro hac vice)
25                                                (N.Y. Bar No. 4339651)
                                                  yeven@cravath.com
26                                                Vanessa A. Lavely (pro hac vice)
                                                  (N.Y. Bar No. 4867412)
27                                                vlavely@cravath.com
                                                  Worldwide Plaza
28                                                825 Eighth Avenue
                                                  New York, NY 10019
     QUALCOMM’S OBJECTIONS TO APRIL 16          -5-                CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123691 Page 7 of 8



                                              Telephone: (212) 474-1000
1                                             Facsimile: (212) 474-3700
2
                                              QUINN EMANUEL URQUHART &
3                                             SULLIVAN, LLP
4                                             David A. Nelson (pro hac vice)
                                              (Ill. Bar No. 6209623)
5                                             davenelson@quinnemanuel.com
                                              Stephen Swedlow (pro hac vice)
6                                             (Ill. Bar No. 6234550)
                                              stephenswedlow@quinnemanuel.com
7                                             500 West Madison St., Suite 2450
                                              Chicago, Illinois 60661
8                                             Telephone: (312) 705-7400
                                              Facsimile: (312) 705-7401
9
                                              Alexander Rudis (pro hac vice)
10                                            (N.Y. Bar No. 4232591)
                                              alexanderrudis@quinnemanuel.com
11                                            51 Madison Ave., 22nd Floor
                                              New York, New York 10010
12                                            Telephone: (212) 849-7000
                                              Facsimile: (212) 849-7100
13
                                              Sean S. Pak (SBN 219032)
14                                            seanpak@quinnemanuel.com
                                              50 California St., 22nd Floor
15                                            San Francisco, CA 94111
                                              Telephone: (415) 875-6600
16                                            Facsimile: (415) 875-6700
17
                                              JONES DAY
18                                            Karen P. Hewitt (SBN 145309)
                                              kphewitt@jonesday.com
19                                            Randall E. Kay (SBN 149369)
                                              rekay@jonesday.com
20                                            4655 Executive Drive, Suite 1500
                                              San Diego, California 92121
21                                            Telephone: (858) 314-1200
                                              Facsimile: (858) 345-3178
22
                                              Attorneys for Defendant
23                                            QUALCOMM INCORPORATED
24
25
26
27
28
     QUALCOMM’S OBJECTIONS TO APRIL 16      -6-                CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
Case 3:17-cv-00108-GPC-MDD Document 1169 Filed 04/16/19 PageID.123692 Page 8 of 8




1                                     CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on April 16, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on April 16, 2019, at San Diego, California.
9
                                                         /s/ Kelly V. O’Donnell
10                                                       Kelly V. O’Donnell
11                                                       kodonnell@jonesday.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     QUALCOMM’S OBJECTIONS TO APRIL 16                              CASE NO. 3:17-CV-0108-GPC-MDD
     DEPOSITION DESIGNATIONS AND EXHIBITS
